Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Michael Gilbert appeals the district court’s order denying his motion for reduction of sentence, pursuant to 18 U.S.C. § 3582(c) (2006). We have reviewed the record and find no abuse of discretion by the district court. Accordingly, we affirm for the reasons stated by the district court. United States v. Gilbert, No. 3:97-cr-00352-REP-2 (E.D.Va. Mar. 20, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.